Title: To Thomas Jefferson from the Virginia Delegates in Congress, [23? January 1781]
From: Virginia Delegates
To: Jefferson, Thomas



Sir
[Philadelphia, 23? January 1781]

It is with much concern that we have learnt from your Excellency’s, and the Baron de Steuben’s letters to Congress, the misfortunes our Country has suffer’d from the Invasion under the command of the detestable Arnold, and that he has ventured with impunity even to our Capitol. We have some reason to Imagine that the same plan of operations which induced Clinton to send him there will occasion him to remain in our Bay, and continue that alarm to our State and Maryland, which he has so successfully begun, in order to Harrass our Military, increase our expenses, waste our resources, destroy our Magazines and Stores when he finds it practicable; and by thus distracting us, prevent our sending the necessary succours to the Southern Army. This Sr, is a game we are open to at every period of our short enlistments, and in a great measure exposed to, for want of a militia organized to take the field, a few gunboats or Galleys, and some good fortifications in the most advantageous situations on our Rivers, for defence. But this late event has rendered this so obvious, that we are fully persuaded our Country will now see the necessity of adopting arrangements very different from what have been of late trusted to. We have been anxiously expecting to hear that some steps were taken at Rhode Island, in consequence of our application to the Minister, but it is more probable you will hear before we do, should that event take place, which we have spared no pains to have accomplished; and of this we have little doubt should it be found practicable. Nothing new has happened here since we last wrote.
The Judge of the Admiralty of this State has given us notice that there are three negroes, Tom, Hester and Celia, confined in Joal here, in consequence of a condemnation of the vessel in which they were taken. They say they are the property of a certain Money Godwin of Norfolk in Virginia; that their Master went of with the British fleet under Leslie, and gave them permission to do the same, on which they went on board the vessel in which they were taken. If on enquiry your Excellency shall find these facts to be truly stated, we shall with pleasure execute your instructions for securing the slaves for those to whom shall be adjudged.
We have the honor to be, with the utmost respect yr: Excelly’s most obt & humble Servants.
